Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 4, 7-9, 13-15, 19-20 are amended.  Claims 1-20 are pending.  As an initial matter, the objection to claim 4 has been withdrawn in view of applicant’s amendments.
Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered and addressed below:
Re claim 1, Applicant argues that Montgomerie does not explicitly teach wherein the animator algorithm further comprises camera position initialized by SfM (structured from motion) cameras, smooth camera trajectory between stops, and ideal camera trajectory factors.
	Examiner notes that the limitations are directed to the original claim 7, which was previously rejected as being unpatentable over Mont in view of Shakib and Wang.
	Re original claim 7, Mont further teaches wherein the animator algorithm further comprises ideal camera trajectory factors (see [0050], wherein if the remote expert were to select an object in the local user's view and annotate the object, when the local user moves the field of view of the camera, the annotation may remain with (or otherwise track) the object rather than remaining in the same position on the screen. In other embodiments, the annotation may not track the object and instead may remain in the same position on the screen, regardless of the local user's field of view so as to not change position or orientation according to movement of the local user device).  Thus, Mont teaches an ideal camera trajectory factor, wherein the annotations remain in the same position on screen.
Mont does not teach smooth camera trajectory between stops.  
However, Shakib teaches smooth camera trajectory between stops ([0071] For example, assuming the user has previously and most recently selected the point on the chair corresponding to star 704 as a target point (e.g., a “look here” point), the navigation component 408 can be configured to treat the star 704 as the current anchor point and move the virtual camera from current point 702 relative to the star 704. In particular, based on input indicating a request to “move to the right,” the navigation component 408 can rotate the virtual camera in a counterclockwise circular direction in the 3D space relative to star 704 (e.g., as if a vertical axis was extending through the star) while maintaining the same orientation of the virtual camera at the original perspective and the same distance between the virtual camera and the star 704 at the original perspective. Along this rotational path (e.g., which corresponds to an arc of a circle with star 704 being the center of the circle), in one implementation, the navigation component 408 can stop at a novel location (e.g., determined based on the received input) and find a 2D image associated with an original capture position and orientation that is closest to the novel position (and orientation) of the virtual camera. In another embodiment, the navigation component 408 can be configured to rotate along this rotational path and stop at position along the rotational path that is closest to with an original capture position and orientation of a 2D image of the chair. For example, the navigation component 408 can be configured to stop rotating counterclockwise along this navigational path the first time it reaches a position corresponding (or substantially corresponding relative to a threshold degree of correspondence) to an original capture position of a 2D image of the chair. The 2D image or images identified by the navigation in step 1 in accordance with the embodiments described above can then be rendered via the rendering component 4110) and (see [0080], smooth transitions facilitated between visualizations for movement of a camera).  Shakib teaches stopping camera trajectory and also smooth transitions between stops, while the camera is moving.
Mont and Shakib do not explicitly teach camera position initialized by structured from motion SfM cameras.
However, Wang teaches camera position initialized by structured from motion SfM cameras (see [0050-0051], wherein SFM used to estimate camera positions for eacvh video frame, including a obtaining camera positions to provide initial value for second run of the SFM algorithm using sequences of video frames).
Hence, Mont, Shakib, and Wang teaches amended claim 1.
	Applicant’s remaining arguments for claims 2-20 have been fully considered, but are not persuasive for at least the reasons above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, 11, 12, 15, 17-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomerie et al. (US 20160292925, hereinafter “Mont”) in view of Shakib et al. (US 20180144547) and Wang et al. (US 20130215239).
Re claim 1, Mont teaches a computer-implemented method for generating instructional animated videos based on 2D images, the computer-method comprising:
receiving one or more images from user (see abstract, capturing first video image using a camera, receiving second video frame from remote user…), (see [0009-0012], wherein a second user can view and manipulate AR environment of a first user), ([0037]-[0040], wherein a remote expert may share the same view with local user).
receiving one or more procedures from the user (see [0045], expert illustrate new procedures and manipulations), (see [0083], information containing details on how to perform one or more steps in a procedure)
rendering animated video based on the one or more images, the one or more procedures (see [0069], the user interface may represent a set of 3D models illustrating parts, combined with rich media (images, videos), animations (movement of 3D models/parts) and textual information. A user interface may be provided for selecting content (3D models, images, videos, text) to illustrate the step-by-step visual instruction) and ([0045] In other embodiments, 3D content, and other content (text or rich media such as images, audio or video) may be loaded from a cloud storage service. The content there may be authored from a content tool or software development kit (SDK) (such as the “Scope SDK” discussed below), or may be loaded directly from known computer-aided design (CAD) file formats. These CAD models also could be automatically downloaded by the local user upon using computer vision to recognize an object such as in FIGS. 14 and 15 discussed in more detail below. For example, when recognizing the housing of a pump assembly, a model of the pump assembly may be downloaded from a cloud service and overlaid directly on the physical pump. With the Scope SDK, animations and workflows may be built into the metadata stored on the cloud service; these animations, thus, may be available for the field technician to view. The expert also may control and manipulate such animations once loaded into the shared viewing space of the local user and expert, in order to, for example, illustrate new procedures and manipulations), (see abstract, capturing first video image using a camera, receiving second video frame from remote user…), (see [0009-0012], wherein a second user can view and manipulate AR environment of a first user), ([0037]- [0040], wherein a remote expert may share the same view with local user), and (see [0045], expert illustrate new procedures and manipulations), (see [0083], information containing details on how to perform one or more steps in a procedure).  Mont teaches rendering animated videos based on the captured image video/frame in a shared environment, such that an expert providing help with procedures to a technician can manipulate animations for the technician to view).
And exporting the animated video to one or more viewers (see [0069], the user interface may represent a set of 3D models illustrating parts, combined with rich media (images, videos), animations (movement of 3D models/parts) and textual information. A user interface may be provided for selecting content (3D models, images, videos, text) to illustrate the step-by-step visual instruction) and ([0045] In other embodiments, 3D content, and other content (text or rich media such as images, audio or video) may be loaded from a cloud storage service. The content there may be authored from a content tool or software development kit (SDK) (such as the “Scope SDK” discussed below), or may be loaded directly from known computer-aided design (CAD) file formats. These CAD models also could be automatically downloaded by the local user upon using computer vision to recognize an object such as in FIGS. 14 and 15 discussed in more detail below. For example, when recognizing the housing of a pump assembly, a model of the pump assembly may be downloaded from a cloud service and overlaid directly on the physical pump. With the Scope SDK, animations and workflows may be built into the metadata stored on the cloud service; these animations, thus, may be available for the field technician to view. The expert also may control and manipulate such animations once loaded into the shared viewing space of the local user and expert, in order to, for example, illustrate new procedures and manipulations).
Mont further teaches ideal camera trajectory factor (see [0050], wherein if the remote expert were to select an object in the local user's view and annotate the object, when the local user moves the field of view of the camera, the annotation may remain with (or otherwise track) the object rather than remaining in the same position on the screen. In other embodiments, the annotation may not track the object and instead may remain in the same position on the screen, regardless of the local user's field of view so as to not change position or orientation according to movement of the local user device).  Thus, Mont teaches an ideal camera trajectory factor, wherein the annotations remain in the same position on screen.
Mont does not explicitly teach rendering animated video by “leveraging use of animator algorithm.”
However, Mont obviously teaches rendering animated video by leveraging use of animator algorithm (see [0086-0089], detection and machine learning algorithms for processing of the procedures) and (see [0041], wherein software development kit (SDK) are used to define task steps, 3D and 2D objects to be displayed during task, animations of the 2D, 3D objects etc.).  Thus, Mont obviously teaches rendering animated video by leveraging use of animator algorithm, wherein algorithms and development kits allow for software implementation for animated video content to the augmented reality space.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mont’s systems for generating virtual instructions including instructional animated video content to explicitly include use of animator algorithm, as obviously taught by Mont, as it is pertinent to the problem of rendering animated video/objects to one or more viewers.  An advantage of the modification is that it achieves the result of using algorithms and software implementations to aid in the display of animation of objects during a procedure or task as to what information to display to a user.
Mont does not teach smooth camera trajectory between stops.  
However, Shakib teaches smooth camera trajectory between stops ([0071] For example, assuming the user has previously and most recently selected the point on the chair corresponding to star 704 as a target point (e.g., a “look here” point), the navigation component 408 can be configured to treat the star 704 as the current anchor point and move the virtual camera from current point 702 relative to the star 704. In particular, based on input indicating a request to “move to the right,” the navigation component 408 can rotate the virtual camera in a counterclockwise circular direction in the 3D space relative to star 704 (e.g., as if a vertical axis was extending through the star) while maintaining the same orientation of the virtual camera at the original perspective and the same distance between the virtual camera and the star 704 at the original perspective. Along this rotational path (e.g., which corresponds to an arc of a circle with star 704 being the center of the circle), in one implementation, the navigation component 408 can stop at a novel location (e.g., determined based on the received input) and find a 2D image associated with an original capture position and orientation that is closest to the novel position (and orientation) of the virtual camera. In another embodiment, the navigation component 408 can be configured to rotate along this rotational path and stop at position along the rotational path that is closest to with an original capture position and orientation of a 2D image of the chair. For example, the navigation component 408 can be configured to stop rotating counterclockwise along this navigational path the first time it reaches a position corresponding (or substantially corresponding relative to a threshold degree of correspondence) to an original capture position of a 2D image of the chair. The 2D image or images identified by the navigation in step 1 in accordance with the embodiments described above can then be rendered via the rendering component 4110) and (see [0080], smooth transitions facilitated between visualizations for movement of a camera).  Shakib teaches stopping camera trajectory and also smooth transitions between stops, while the camera is moving.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mont’s display system including displaying of image/video content from a camera perspective to explicitly including stopping the camera, and providing for smooth camera trajectory between stops, as taught by Shakib as the references are in the analogous art of field of view perspectives to display content from captured 2D images.  An advantage of the modification is that it teaches allowing for smoothing of camera trajectory to improve visual display of image/video data to a user.
Mont and Shakib do not explicitly teach camera position initialized by structured from motion SfM cameras.
However, Wang teaches camera position initialized by structured from motion SfM cameras (see [0050-0051], wherein SFM used to estimate camera positions for eacvh video frame, including a obtaining camera positions to provide initial value for second run of the SFM algorithm using sequences of video frames).
Mont, Shakib, and Wang teaches claim 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mont and Shakib’s video display system including smooth camera trajectories, to explicitly include initializing by structured from motion cameras, as taught by Wang, as the reference is pertinent to the problem of smooth camera paths (see [0062] & [0107] of Wang).  An advantage of the modification is that it achieves the result of using SFM to help initialize and determine camera positions and help solve camera parameters (see [0050]).
Re claim 2, Mont, Shakib, and Wang teaches claim 1.  Furthermore, Wang teaches reconstructing one or more 3d models based on the one or more images (see abstract and [0014-0023], wherein a 3d model of a scene is reconstructed from digital video image frames captured from a camera).  For motivation, see claim 1.
Re claim 3, Mont, Shakib, and Wang teaches claim 1.  Furthermore, Mont teaches capturing one or more objects with a camera (see [0040], Embodiments of the present disclosure relate generally to a method for sharing Augmented Reality (“AR”) elements layered on top of real world views between a local user and one or more remote users, e.g., an expert, with the ability for each user to interact with and manipulate the same shared elements. Depending on the mode of use, a local user or remote expert may load AR elements into the fields of view. As the remote expert or local user manipulates the elements, the manipulation may be visible to the other party involved in the session. From the local user perspective, the content may be shown in an AR view, meaning it may be locked into position on the real-world object even as the local user moves around said object. The remote expert may share the same view as the local user even if the remote expert is physically away from the object. Such manipulation, optionally combined with additional communications (such as, e.g., electronic message, audio, video, haptic, still image or other), may be used for applications such as, but not limited to, teaching, training, navigation, operation, or expert advice, etc.), (see abstract, capturing first video image using a camera, receiving second video frame from remote user…) and (see [0043] & [0050], field of view generated by camera, as well as share that reality by replicating camera feed, including selected objects in view).
Uploading the one or more images of the one or more objects (see abstract, capturing first video image using a camera, receiving second video frame from remote user…), (see [0009-0012], wherein a second user can view and manipulate AR environment of a first user), and ([0037]- [0040], wherein a remote expert may share the same view with local user).  Hence, the image/video data is uploaded from one user’s capture to another user’s field of view in a shared environment).  Also, [0056], [0073], and [0142] discusses uploading image content to local and cloud based storage, to allow AR overlaying of content in an augmented reality view).
Re claim 4, Mont, Shakib, and Wang teaches claim 1.  Furthermore, Mont teaches accepting the user input via a GUI, (see [0069-0070], user interface for selecting and creating content, in reference to Figs.6-10).
Claims 9, 11, 12 claim limitations in scope claims 1-3 and are rejected for at least the reasons above.
Claims 15, 17-18 claim limitations in scope to claims 1-3 and are rejected for at least the reasons above.
Claims 5, 10, 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomerie et al. (US 20160292925, hereinafter “Mont”) in view of Shakib et al. (US 20180144547), Wang et al. (US 20130215239), Elvezio et al. (US 20160328887, hereinafter “Elve”), Kamal et al. (US 20190206131), and Yang et al. (US 20180005666).
Re claim 5, Mont in view of Shakib and Wang teaches claim 1.  Furthermore, Mont teaches one or more procedures further comprising instructional steps (see [0053], instruction to one or more users), instructional text/annotation (see [0005] & [0009], text annotation) and (see [0053], instructions to one or more users).
Mont, Shakib, and Wang do not explicitly teach anchored content.
However, Elve teaches anchored content (see [0030], defining contact points), (annotations attached to the objects on which they are placed), and [0059], rotation path is anchored at the point on the ring closest to the virtual camera).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mont, Shakib, and Wang’s virtual instruction system of capturing image data in an environment and providing for instructional steps, text, and annotation to explicitly teach anchoring content as taught by Elve, as the references are in the analogous art of virtual instruction system to aid in task performance.  An advantage of the modification is that it achieves the result of anchoring  virtual representations and text to certain areas to help visualize the content.
	Mont, Shakib, Wang, and Elve do not teach introduction clips.
However, Kamal teaches introduction clips (see [0083], video introduction in which an art expert describes painting 402).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mont, Shakib, Wang, and Elves augmented reality system for displaying content to explicitly include video introductions, as taught by Kamal, as it is in the analogous art of augmented reality display systems for providing information/instruction to a user.  An advantage of the modification is that it achieves the result of using an introduction video in which the expert can describe an item to the viewer.
	Mont, Shakib, Wang, Elve, and Kamal do not explicitly teach use of video scene transition.
However, Yang teaches use of video scene transition (see [0024], wherein a shot boundary or “shot transition” may be a boundary between two consecutive video frames of a video item where the two different shots are edited together. For example, a video item may have a first shot of a bird flying edited together with a second shot taken underwater of a whale swimming. The shot boundary may exist between the last video frame of the shot of the bird flying and the first frame of the shot of the whale swimming) and (see [0061],[0071-0074], wherein shot boundary module used to modify boundary to address issue of an abrupt “transition” between video images to improve user experience.
	Mont, Shakib, Wang, Elve, Kamal, and Yang teaches claim 5.  It would be obvious to one of ordinary skill in the art at the time of filing to modify Mont, Shakib, Wang, Elve, and Kamal’s display system including displaying of animation and video content to explicitly include use of video scene transitions, as taught by Yang, as the references are in the analogous art of displaying video/image content for a user to view.  An advantage of the modification is that it achieves the result of using video scene transitions to improve abrupt transitions between two or more videos edited together for view to a user, as taught by Yang.
Claims 10 and 16 claims limitations in scope to claim 5 and is rejected for at least the reasons above.
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomerie et al. (US 20160292925, hereinafter “Mont”) in view of Shakib et al. (US 20180144547), Wang et al. (US 20130215239), and Yang et al. (US 20180005666).
Re claim 6, Mont, Shakib, and Wang teaches claim 1.  Mont, Shakib, and Wang do not explicitly teach converting the animated video into one or more video file formats and publishing the one or more video file format onto a web platform.
However, Yang teaches teach converting the animated video into one or more video file formats (see [0038] & [0040], wherein video items are in different formations such as mpeg, etc.).
and publishing the one or more video file format onto a web platform (see [0030], content sharing platform for uploading content for sharing video items).
Mont, Shakib, Wang, and Yang teaches claim 6.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mont, Shakib, and Wang’s display system including video content to a user, to explicitly teach converting video content into known file formats, and publishing content to a web platform, as taught by Yang, as the references are in the analogous art of sharing and uploading content for viewing by users.  An advantage of the modification is that it achieves the result of explicitly changing video formats based on user’s needs to upload content at different sizes/requirements as well as allowing for upload to sharing platforms online for content sharing of video between users.
Claims 7, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomerie et al. (US 20160292925, hereinafter “Mont”) in view of Shakib et al. (US 20180144547), Wang et al. (US 20130215239) and Kirk (US 20130321418).
Re claim 7, Mont, Shakib, and Wang teaches claim 1.  Mont, Shakib, and Wang do not explicitly teach wherein rendering animated video by leveraging use of 3D point cloud technique.
However, Kirk teaches wherein rendering animated video by leveraging use of 3D point cloud technique (see abstract, and [0002-0008], point cloud representation used for 3D reconstruction from captured image data).
	Mont, Shakib, Wang, and Kirk teaches claim 7.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Mont, Shakib, and Wang’s 3d reconstruction using 2d images to explicitly include leveraging use of 3D point cloud technique, as taught by Kirk, as the references are in the analogous art of 3d reconstruction from image data.  An advantage of the modification is that it achieves the result of explicitly using cloud points captured using imaging techniques to generate geometric proxies of scenes or objects in scenes.
	Claims 13 and 19 claim limitations in scope to claim 7 and is rejected for at least the reasons above.
Allowable Subject Matter
Claims 8, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/Primary Examiner, Art Unit 2616